Citation Nr: 1048088	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-27 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for cervical strain and trapezius strain, with degenerative disc 
disease.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for chronic right wrist sprain.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for left peroneal tenderness, claimed as left ankle pain.

4.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

5.  Entitlement to an initial compensable evaluation for 
degenerative joint disease and hallux valgus of the right foot.

6.  Entitlement to an initial compensable evaluation for 
degenerative joint disease and hallux valgus of the left great 
toe.

7.  Entitlement to an initial evaluation in excess of 20 percent 
for left shoulder impingement syndrome.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right knee.

9.  Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the left knee.

10.  Entitlement to service connection for mild obstructive 
airways disease, also claimed as related to obstructive sleep 
apnea.

11.  Entitlement to service connection for right ankle pain.

12.  Entitlement to service connection for ingrown toenails of 
the right foot.

13.  Entitlement to service connection for left leg pain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1973 
and from September 1979 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In addition to the thirteen issues listed on the front page of 
this decision, the October 2006 Statement of the Case addressed 
claims for service connection for chest pain, left groin pain, a 
bicycle accident, left eye irritation, elevated blood pressure, 
and sinusitis.  In his July 2007 Substantive Appeal, however, the 
Veteran dropped the groin pain, left eye irritation, and 
sinusitis claims.  Moreover, in a November 2008 rating decision, 
the RO granted service connection for hypertension (claimed as 
elevated blood pressure), a pyloric antral ulcer (claimed as 
chest pain), and a left shoulder keloid (status post bicycle 
accident), thus resolving those claims.

In July 2010, the Veteran was furnished with a Statement of the 
Case addressing higher evaluations for erectile dysfunction, a 
pyloric antral ulcer with gastroesophageal reflux disease, a left 
shoulder keloid, and hypertension.  He has not responded to this 
issuance to date, however.  Accordingly, these matters are not 
before the Board on appeal.

The Veteran's December 2009 Notice of Disagreement, received 
after the most recent November 2009 Supplemental Statement of the 
Case, also contained references to his cervical spine disability.  
The Board finds that these references constitute mere argument 
and do not require reconsideration by the RO as new evidence.  
See 38 C.F.R. § 19.31 (2010).

The issues of entitlement to higher initial evaluations for the 
service-connected left shoulder, right knee, and left knee 
disabilities and service connection for mild obstructive airways 
disease (also claimed as related to obstructive sleep apnea), 
right ankle pain, ingrown toenails of the right foot, and left 
leg pain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's cervical spine disorder does not require 
doctor-prescribed bedrest and is not productive of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; a combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

2.  The Veteran's right wrist sprain, while characterized by 
painful motion, is not productive of ankylosis.

3.  The Veteran's left peroneal tenderness, claimed as left ankle 
pain, is productive of no more than moderate limitation of 
motion.

4.  During the period from March 21, 2006 through December 23, 
2008, the Veteran's bilateral pes planus was no more than mildly 
disabling overall; there was moderate plantar tenderness, but no 
indication of the weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, or pain on manipulation 
and use of the feet.

5.  During the period beginning on December 24, 2008, the 
Veteran's bilateral pes planus has been productive of pain, 
stiffness, and lack of endurance at the arches, as well as 
tenderness and abnormal weightbearing.

6.  The Veteran's right hallux valgus encompasses degenerative 
joint disease of the first metatarsophalangeal (MTP) joint, with 
tenderness and abnormal weightbearing.

7.  The Veteran's left hallux valgus encompasses degenerative 
joint disease of the first MTP joint, with tenderness and 
abnormal weightbearing.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for cervical strain and trapezius strain, 
with degenerative disc disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5243 (2010).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for chronic right wrist sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (2010).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left peroneal tenderness, claimed as 
left ankle pain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024 and 5271 (2010).

4.  The criteria for entitlement to an initial compensable 
evaluation for bilateral pes planus have not been met for the 
period from March 21, 2006 through December 23, 2008.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2010).

5.  The criteria for entitlement to a 10 percent evaluation for 
bilateral pes planus have been met for the period beginning on 
December 24, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2010).

6.  The criteria for entitlement to an initial 10 percent 
evaluation for degenerative joint disease and hallux valgus of 
the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5280 (2010).

7.  The criteria for entitlement to an initial 10 percent 
evaluation for degenerative joint disease and hallux valgus of 
the left great toe have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations: applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  In every instance where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

II.  Cervical spine disorder

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past twelve months.  A 20 
percent evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past twelve months.  A 
40 percent evaluation is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a physician.  
Associated objective neurological abnormalities (e.g., bladder 
and bowel impairment) are to be evaluated separately.  

Under the formula for rating other cervical spine disorders 
(Diagnostic Code 5237), a 10 percent evaluation is in order for 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or a 
vertebral body fracture with loss of 50 percent or more of 
height.  A 20 percent evaluation is warranted for forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is assigned in cases of forward flexion of the 
cervical spine of 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  A 40 percent evaluation is in order 
for unfavorable ankylosis of the entire cervical spine.  A 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that 
normal range of motion of the cervical spine encompasses 45 
degrees of flexion, extension, and bilateral lateral flexion and 
80 degrees of bilateral rotation.  The normal combined range of 
motion is 340 degrees.  

The Board has reviewed the evidence of record, including the 
Veteran's May 2006 VA medical examination, December 2008 VA spine 
examination, and September 2009 VA spine examination reports.  
These reports do not indicate any doctor-prescribed bedrest.  
Rather, during the September 2009 VA examination, when asked 
about current treatment, the Veteran described only a lidocaine 
patch and the use of a TENS unit; neurontin use was also cited, 
but it was noted to be poorly tolerated.  Also, a neurological 
examination was entirely unremarkable.  The Board is aware that 
the Veteran also underwent an EMG and nerve conduction studies 
earlier that year following complaints of left upper extremity 
radiculopathy, in January 2009; the examiner noted the study to 
be mostly normal and noted that, while "several positive sharp 
waves" could support a clinical diagnosis of a nonspecific and 
nonlocalizable cervical radiculopathy, it was noted to be 
nonspecific and possibly incidental.  Overall, this evidence 
shows that any subjective complaints as to radiculopathy are not 
accompanied by sufficient objective findings supporting cervical 
radiculopathy that is mild in degree.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8510.  Consequently, the Board finds no basis for 
further consideration for a higher initial evaluation or for 
separate evaluations under Diagnostic Code 5243.

As to the formula for rating other cervical spine disorders, the 
Veteran has reported muscle spasm, but there is no confirmation 
from the VA examination reports of such spasm.  The most 
significant range of motion findings were from the September 2009 
examination.  At that time, there was active flexion to 40 
degrees, extension to 35 degrees, left lateral flexion to 35 
degrees, left lateral rotation to 60 degrees, right lateral 
flexion to 35 degrees, and right lateral rotation to 60 degrees.  
Pain was noted on active range of motion, and motion after 
repetition was noted to include flexion to 40 degrees, extension 
to 25 degrees, left lateral flexion to 20 degrees, left lateral 
rotation to 40 degrees, right lateral flexion to 20 degrees, and 
right lateral rotation to 40 degrees.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  These 
motions add up to 185 degrees, 15 degrees short of the 170 
degrees finding that would warrant a 20 percent evaluation.  The 
Board also notes that there is no indication of ankylosis, 
scoliosis, reversed lordosis, or abnormal kyphosis.

In short, there is no schedular basis for an initial evaluation 
in excess of 10 percent for cervical strain and trapezius strain, 
with degenerative disc disease, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Right wrist sprain

Preliminarily, the Board observes that the Veteran is right-
handed, as noted in a May 2006 VA examination report.  Therefore, 
the rating criteria for a dominant hand apply.  38 C.F.R. § 4.69.

The RO has evaluated the Veteran's right wrist sprain under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under this section, a 
maximum evaluation of 10 percent is warranted for limitation of 
motion consisting of either dorsiflexion of less than 15 degrees 
or palmar flexion limited in line with the forearm.  This rating 
applies regardless of whether there is a major (dominant) or 
minor (non-dominant) wrist involved.

The only diagnostic code allowing for a higher evaluation is 
Diagnostic Code 5214, concerning ankylosis of the wrist.  For a 
major wrist, a 20 percent evaluation is warranted for ankylosis 
that is favorable in 20 to 30 degrees of dorsiflexion.  A 30 
percent evaluation is warranted for ankylosis in any other 
position, except favorable.  A 40 percent evaluation contemplates 
unfavorable ankylosis, in any degree of palmar flexion, or with 
ulnar or radial deviation.  

In other words, the only basis for a higher initial evaluation 
would be ankylosis, as the Veteran is already receiving the 
maximum evaluation for limitation of motion.  A review of the 
Veteran's May 2006 VA medical examination and December 2008 VA 
orthopedic examination reports, however, indicates no ankylosis 
whatsoever.  While the Veteran was shown to have pain with active 
motion and additional limitation after repetitive motion, the 
assigned 10 percent evaluation fully contemplates this extent of 
limited motion, even taking into pain into account.  See 
38 C.F.R. §§ 4.40, 4.45.  

Overall, the evidence does not support an initial evaluation in 
excess of 10 percent for chronic right wrist sprain, and the 
claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.


IV.  Left peroneal tenderness, claimed as left ankle pain

The RO has evaluated the Veteran's left peroneal tenderness at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5024 and 5271.

Under Diagnostic Code 5024, concerning tenosynovitis, rating is 
based on limitation of motion of affected parts, as degenerative 
arthritis (except in cases of gout, which will be rated under 
Diagnostic Code 5002).

Under Diagnostic Code 5271, moderate limitation of motion of the 
ankle warrants a 10 percent evaluation, while a maximum 20 
percent evaluation is assigned for marked limited motion.  Normal 
motion of the ankle, under 38 C.F.R. § 4.71a, Plate II, 
constitutes dorsiflexion from zero to 20 degrees and plantar 
flexion from zero to 45 degrees.  

In this case, the Veteran's May 2006 VA medical examination 
revealed left ankle dorsiflexion to 20 degrees and extension to 
45 degrees, without additional limitation due to pain, fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use.  The December 2008 VA examination revealed somewhat greater 
limitation, with left dorsiflexion to 20 degrees and plantar 
flexion to 40 degrees; there was objective evidence of pain with 
active motion, and range of motion after repetition was to 10 
degrees of dorsiflexion and 20 degrees of plantar flexion.  Even 
taking into account 38 C.F.R. §§ 4.40 and 4.45, however, the 
Board still finds that the Veteran's pain-free motion is no more 
than moderately limited.  This finding is fully consistent with 
the currently assigned 10 percent evaluation, and there is no 
evidence of ankylosis (Diagnostic Codes 5270 and 5272) or 
astragalectomy (Diagnostic Code 5274).

Overall, the evidence does not support an initial evaluation in 
excess of 10 percent for left peroneal tenderness, claimed as 
left ankle pain, and the Veteran's claim for that benefit must be 
denied.  38 C.F.R. §§ 4.3, 4.7.



V.  Bilateral pes planus

The RO has evaluated the Veteran's bilateral pes planus at the 
zero percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Under this code section, in cases of mild flatfoot with symptoms 
relieved by built-up shoe or arch support, a zero percent 
evaluation is assigned.  For moderate cases, with weight-bearing 
line over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, a 10 
percent evaluation is warranted.  In cases of severe bilateral 
flatfoot, with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities, a 
30 percent evaluation is assigned.  A maximum 50 percent 
evaluation is warranted for pronounced bilateral flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.

In this case, the Veteran's bilateral pes planus was addressed at 
a May 2006 VA medical examination and a December 24, 2008 feet 
examination.  The May 2006 examination revealed moderate plantar 
surface tenderness bilaterally, with no limitations with standing 
and walking.  There was no weakness, edema, atrophy, or disturbed 
circulation.  The December 2008 VA examiner identified pain, 
stiffness, lack of endurance, all located at the arches 
bilaterally.  There was evidence of tenderness and abnormal 
weightbearing but no painful motion, swelling, instability or 
weakness.  An unusual shoe wear pattern was described.  The 
Veteran was also noted to wear orthotics with both feet.

Given the above findings, the Board finds no more than mild 
symptomatology during the period from May 21, 2006 (the date of 
claim) through December 23, 2008, with no basis for an increased 
evaluation.  At that time, while there was moderate plantar 
tenderness, there was also no indication of the weight-bearing 
line over or medial to the great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use of the feet.  However, 
as the December 24, 2008 VA examination report indicates pain, 
stiffness, and lack of endurance at the arches bilaterally, the 
Board finds that the criteria for a 10 percent evaluation have 
been met as of that date on the basis of moderate disability, 
bearing in mind that the criteria for an even higher evaluation 
under Diagnostic Code 5276 have not been met.  See also 38 C.F.R. 
§ 4.59.  This determination therefore represents a partial grant 
and a partial denial.  38 C.F.R. §§ 4.3, 4.7.

VI.  Hallux valgus

The RO has considered the Veteran's right hallux valgus under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5280, whereas only 
Diagnostic Code 5280 has been assigned with regard to the left 
hallux valgus.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic Code 5003 
also allows for evaluation in cases where there is an absence of 
limitation of motion.  With x-ray evidence of involvement of two 
or more major joins or two or more minor joint groups, a 10 
percent evaluation is warranted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 20 
percent evaluation is assigned.  

Under Diagnostic Code 5280, a maximum 10 percent is assigned for 
unilateral hallux valgus if operated with resection of the 
metatarsal head, or if severe if equivalent to amputation of the 
great toe.

In reviewing the evidence of record, the Board notes that the 
Veteran's May 2006 VA examination revealed hallux valgus and 
degenerative joint disease of the first MTP joint, with early 
bunion formation, bilaterally.  The examination also revealed 
severe valgus bilaterally, and the Veteran reported pain with 
standing or walking.  The Board finds that this evidence warrants 
consideration under 38 C.F.R. § 4.59.  Under this section, which 
addresses arthritis among other findings, actually painful, 
unstable, or malaligned joints, due to healed injury, are deemed 
entitled to at least the minimum compensable rating for the 
joint.  Given the subjective symptomatology and objective 
findings from the May 2006 VA examination, the Board concludes 
that 10 percent evaluations for both feet are warranted as of 
March 21, 2006, the date of claim.  See also 38 C.F.R. §§ 4.20, 
4.27.

The Board has also considered whether even higher evaluations are 
in order.  The evidence, however, does not demonstrate claw foot 
(pes cavus) (Diagnostic Code 5378), or malunion or nonunion of 
tarsal or metatarsal bones (Diagnostic Code 5283).  In terms of 
foot injuries, the Board is aware that, under Diagnostic Code 
5284, a 20 percent evaluation is assigned for moderately severe 
cases, whereas a 30 percent evaluation is warranted in severe 
cases.  As noted above, however, the December 2008 VA feet 
examination revealed pain, stiffness, lack of endurance at the 
arches located at the arches bilaterally, as well as tenderness 
and abnormal weightbearing, but there was no painful motion, 
swelling, instability or weakness.  Moreover, no significant 
general occupational effects were noted, and interference with 
daily activities was found to be mild.  This evidence, for both 
feet, is indicative of disabilities that are no more than 
moderate in degree, thus not warranting higher evaluations under 
Diagnostic Code 5284.

Overall, the evidence supports initial compensable evaluations of 
10 percent for the hallux valgus disabilities of the right and 
left feet.  To that extent, the appeal is granted.  38 C.F.R. 
§§ 4.3, 4.7, 4.31.

VII.  Additional rating considerations

Except as noted above, the Board finds no basis for "staged" 
ratings pursuant to Fenderson.  Rather, the symptomatology shown 
upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability ratings.

Moreover, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these disorders 
have necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Finally, there is no indication that the Veteran is currently 
unemployed, and he has not raised a claim for a total disability 
rating due to individual unemployability resulting from service-
connected disability (TDIU).  Rather, in a December 2009 lay 
statement, he indicated that he was currently working while also 
referring to an August 2009 letter from a doctor who recommended 
that he telecommute.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

VIII.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the initial service connection claims was 
furnished to the Veteran in an April 2006 letter, issued prior to 
the date of the issuance of the appealed rating decision.  In 
this letter, the Veteran was notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General 
Counsel held that separate notification is not required for 
"downstream" issues following a service connection grant, such 
as initial rating and effective date claims).  In any event, 
however, a further VA notice letter was issued in May 2008.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded multiple VA examinations that were fully 
adequate for the purposes of ascertaining the symptoms and 
severity of the service-connected disorders addressed in this 
decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
cervical strain and trapezius strain, with degenerative disc 
disease, is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
chronic right wrist sprain is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
left peroneal tenderness, claimed as left ankle pain, is denied.

Entitlement to an initial compensable evaluation for bilateral 
pes planus is denied for the period from March 21, 2006 through 
December 23, 2008.

A 10 percent evaluation for bilateral pes planus is granted for 
the period beginning on December 24, 2008, subject to the laws 
and regulations governing the payment of monetary benefits.

An initial 10 percent evaluation for degenerative joint disease 
and hallux valgus of the right foot is granted, subject to the 
laws and regulations governing the payment of monetary benefits.

An initial 10 percent evaluation for degenerative joint disease 
and hallux valgus of the left great toe is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

The most recent Supplemental Statement of the Case addressing the 
issues on appeal was furnished to the Veteran in November 2009.  
Since then, additional evidence has been added to the record 
concerning the Veteran's service-connected left shoulder and 
bilateral knee disorders.  Specifically, the claims file now 
includes a November 2009 report of x-rays of the left shoulder 
and a November 2009 outpatient treatment report addressing 
complaints of bilateral knee pain, both from the Portsmouth, 
Virginia Navy Medical Center (NMC).  The failure of the RO to 
issue a Supplemental Statement of the Case addressing these three 
disabilities constitutes a procedural error requiring a remand.  
38 C.F.R. §§ 19.9, 19.31.

The Board also notes that, in the November 2009 outpatient 
report, the Veteran was noted to have bilateral knee pain that 
"has been getting worse over the years."  This suggests a 
possible increase in severity of the disability since the last VA 
orthopedic examination in December 2008, and, accordingly, a new 
VA examination is warranted.  See VAOPGCPREC 11-95 (April 7, 
1995).

As to the service connection claims concerning mild obstructive 
airways disease, right ankle pain, and ingrown toenails of the 
right foot, there is nexus evidence of record, concerning the 
claimed relationship to service, that needs to be further 
addressed on remand.  The examiner who conducted the December 
2008 VA respiratory diseases examination provided a negative 
nexus opinion as to the diagnosis of sleep apnea but also noted 
that sleep apnea "is not caused by or a result of the 
[V]eteran's diagnosis and treatment of mild obstructive airway 
disease."  By making this diagnosis, the examiner appears to 
have implied that there is mild obstructive airway disease of in-
service onset, separate from sleep apnea, and this matter should 
be further addressed upon examination.  Further inquiry as to 
this matter is particularly warranted in light of a June 2008 CT 
scan of the thorax, which revealed pulmonary nodules.  The claims 
file also includes an August 2007 entry from Patrick S. Agnew, 
D.P.M., with a notation of the Veteran's bilateral ankle and 
right toenail problems and an opinion that "these deformities 
and symptoms almost certainly have been exacerbated by his 
military service and should be considered service-connected 
regarding any disability."  The Veteran should accordingly be 
afforded a further VA examination addressing whether there is a 
causal link between current respiratory, right ankle, and right 
toenail disabilities and service.

Finally, it is not clear from the record whether the Veteran has 
a left leg disability, separate from the service-connected left 
knee and ankle disabilities, that is chronic and of in-service 
onset.  His service treatment records indicate frequent treatment 
for left leg pain.  A November 2009 treatment record from the 
Portsmouth NMC contains a very extensive list of current 
"[p]roblems," including pain in the thigh, sciatica, and 
trochanteric bursitis.  The Veteran should be examined to 
ascertain whether such a separate disability exists and is of in-
service onset.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
medical examination to address the symptoms 
and severity of his service-connected knee 
disorders and the nature and etiology of his 
claimed respiratory, right ankle, right 
toenail, and left leg disorders.  The 
examiner must review the claims file in 
conjunction with the examination, and all 
tests and studies deemed necessary by the 
examiner must be conducted.

As to the right and left knee disorders, the 
examiner should conduct range of motion 
studies and describe the extent of any 
instability, ankylosis, painful motion, 
functional loss due to pain, excess 
fatigability, weakness, and additional 
disability during flare-ups.

The examiner should also provide diagnoses to 
all chronic disorders affecting the 
respiratory system, the right ankle, the 
right toenails, and the left leg (exclusive 
of the service-connected left ankle and knee 
disorders).  If there is no current and 
chronic disorder corresponding to any of 
these claimed disabilities, the examiner 
should so state.  For each diagnosed 
disorder, however, the examiner is requested 
to provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that such disorder is 
etiologically related to service.  

All opinion and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  Then, the issues of entitlement to higher 
initial evaluations for left shoulder 
impingement syndrome and degenerative joint 
disease of the right and left knees and 
service connection for mild obstructive 
airways disease (also claimed as related to 
obstructive sleep apnea), right ankle pain, 
ingrown toenails of the right foot, and left 
leg pain must be readjudicated.  This 
readjudication must include all evidence 
added to the claims file since the issuance 
of the November 2009 Supplemental Statement 
of the Case.  If the determination of any of 
these claims remains less than fully 
favorable, the Veteran and his representative 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


